DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 6, 7,10, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yomtov (U.S. Patent Application Publication Number: US 2011/0178361 A1, hereinafter “Yomtov”- APPLICANT CITED).
 Regarding claims 1 and 18, Yomtov teaches a heart treatment system and a method of assisting a heart of a patient comprising:
an implantable blood pump (e.g. 2 Fig 1) configured to couple with a circulatory system of a patient and to pump blood therethrough, the implantable blood pump including a pump processor (e.g. 23 Fig 1) configured to:

determine the type of abnormal heart rhythm detected by the implanted cardiac rhythm management device by analyzing a frequency of the series of electrical pulses, a duration of each of the electrical pulses of the series of electrical pulses, or a voltage of each of the electrical pulses of the series of electrical pulses (e.g. [0040]-[0042]); and 
adjust a pumping protocol of the implantable blood pump based on the type of abnormal heart rhythm determined by the analysis (e.g. [0040]-[0041]).
Regarding claims 2, 6, 7, 19 and 20, Yomtov teaches that the system processes the sensor signals and determines heart rate and metabolic demand and detect and arrhythmia [0019], and also teaches that they time the R waves of the cardiac cycle (e.g. [0022] [0023]) and thus they teach that the implantable blood pump determines the type of abnormal heart rhythm by analyzing the frequency and duration of the series of electrical pulses, wherein the series of electrical pulses comprises a first pulse with a first duration and a second pulse with a second duration that is different than the first pulse.
Regarding claims 10 and 22, Yomtov teaches that each electrical pace signal is received by the controller with each heart stimulation pulse delivered to the heart of the patient by the implanted cardiac rhythm management device (e.g. Fig. 5 [0040]-[0041]).  
Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yomtov (U.S. Patent Application Publication Number: US 2011/0178361 A1, hereinafter “Yomtov”) in view of Qu et al (U.S. Patent Application Publication Number: US 2012/0271367 A1, hereinafter “Qu”).
Regarding claims 3 and 4, Yomtov teaches the invention as claimed except for determining the type of abnormal heart rhythm by referencing a database associating frequencies of sensed electrical pulses with types of abnormal heart rhythm and determining the type of abnormal heart rhythm by comparing the frequency of the series . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yomtov (U.S. Patent Application Publication Number: US 2011/0178361 A1, hereinafter “Yomtov”) in view of Yomtov (U.S. Patent Application Publication Number: US 2017/0112985 A1, hereinafter “Yomtov2017”).
Regarding claim 8, Yomtov teaches the invention as claimed except for the implantable blood pump controller determining the type of abnormal heart rhythm by comparing a voltage of each of the electrical pulses of the series of electrical pulses.  Yomtov2017 teaches an implantable blood pump configured to receive ECG data and determine a type of abnormal heart rhythm by comparing a voltage of each of . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.













Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10780209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and a method comprising: receiving, with a controller of an implantable blood pump coupled with a heart of the patient, a series of electrical pulses from an implanted cardiac rhythm management device electrically pacing the heart of the patient, the series of electrical pulses received by the controller of the implantable blood pump comprising one or more U.S. Patent No. US 10780209 B2 which are also directed to a system and method of assisting a heart of a patient, comprising: receiving, with a controller of an implantable blood pump coupled with a heart of the patient, a series of electrical pulses from an implanted cardiac rhythm management device electrically pacing the heart of the patient, the series of electrical pulses received by the controller of the implantable blood pump comprising one or more pulses associated with electrical pacing signals and one or more pulses associated with a type of abnormal heart rhythm detected by the implantable cardiac rhythm management device;  determining, with the controller of the implantable blood pump, the type of abnormal heart rhythm detected by the implanted cardiac rhythm management device by analyzing a frequency of the series of electrical pulses, a duration of each of the electrical pulses of the series of electrical pulses, or a voltage of each of the electrical pulses of the series of electrical pulses;  and adjusting a pumping protocol of the implantable blood pump based on the type of abnormal heart rhythm determined by the analysis.
Additionally, some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent No. US 10780209 B2.
While no prior art rejection has been provided for claims 5, 9, 11-17, 21 and 23-26, they are not indicated as allowable due to the double patenting rejection discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792